BAETCH, C. J.
This case was before ns on a former occasion, and is reported in 27 Utah, 92, 74 Pac. 523. We then arrived at the conclusion that under the proof, as it then appeared in the record, the plaintiff had shown no right of recovery, and reversed the judgment, and remanded the cause for a new trial. Afterwards another trial was had, which also resulted in a verdict and judgment for the plaintiff, and in this appeal. An examination of this record shows that the proof is substantially the same as that at the former trial, except that upon this trial the plaintiff attempted to fix the several places, where the train was stopped to expel the trespassers, by reference to the telegraph poles, and thereby to locate the point where the Olsen and Morgan boys were pulled off from the train, nearer the place where the body of the deceased was found. With this exception we refer to the statement of facts accompanying our former opinion as a sufficient statement for the purposes of this decision.
In reference to the change i-n the testimony of several of plaintiff’s witnesses, it may be observed that, notwithstanding the counsel for the plaintiff insists that it now appears from the proof that the two boys were ejected from the train on the west side, at a point opposite the point where the body was found, the evidence still leaves the place where the unfortunate boy was ejected, from three-hundred to six-hundred feet south of where the body lay the next morning. This appears from the testimony of the plaintiff’s witness Clarence Hun-sacker, where he says: “As soon as this man went on top of the train, I ran up to the second car from the engine on the east side of the train, and then I crawled over on to the west side, and stood over by the side of the train, five or six feet away. The night was light, and the moon was shining. From where .1 was, on the west side, I saw two fellows standing holding on to the side of the train. One of them was on the rear end of the third car, and the other on the front end of the second car. Then I saw a man run up from the rear end of the train along the side. He came up along the side of the car and pulled off two fellows that were riding there, one on the rear end of the second car, and the other on the rear end of the rear car. . . . The last I saw of this man carrying a lantern was after he got on the rear end of the train after pulling these two boys off. The train was then moving. I got on *85to the train at tbe place where these boys had been. I got on the second car from the rear.” In addition to this testimony, the evidence shows that the train consisted of eight or nine cars, besides the engine and tender; that each car was about sixty feet long; that the train, at the time the two boys were pulled off, stopped south of Tates’ crossing; and that the body was found seven to twenty feet north of that crossing, on the east side of the track.
Considering the testimony of the witness Clarence Hun-sacker in connection with these facts, it will be seen that the point where the witness stood and watched the transaction of ejecting the two boys from the train must have been about two hundred feet south from the point where the body was afterwards found, and the point where they were ejected was a considerable distance farther south, for that occurred at the north end of the rear car, and when that car came along the witness got onto it at the same place which had been occupied by those boys. It is, therefore, utterly useless for counsel to insist that the boys were ejected at a point- opposite from the point where the body was found. And whether that transaction occurred two hundred or three hundred feet, or a mile or two, away from the point where the deceased was found is wholly immaterial, since the evidence fails to connect the act of ejecting the boy with the injury. That there is a total failure to connect such act with the injury is true, even if we assume that the boys were pulled off the train opposite where the body lay; for in such event there would be nothing to indicate how the body got on the east side of the track, and that death was instantaneous is not only alleged in the complaint, but is shown by the character of the injury. We are, therefore, clearly of the opinion that on this trial, the same as on the previous one, the plaintiff has shown no right of recovery, and that both the motion for a nonsuit, and the request for a peremptory instruction made by the appellant, were well founded. For a more extended discussion of the evidence and questions presented, we refer to our opinion delivered upon the former appeal.
The judgment must be reversed, with costs, and the case remanded, with instructions to the court below to dispose of it according to law.
It is so ordered.
McCABTY, J., concurs.